Ellison, J.
This is an action on an indemnifying bond given to a constable who had levied an execution upon some personal property as the property of one Jordan, defendant in the execution, but which was claimed by relators. The judgment below was for plaintiffs.
The evidence shows that Jordan was indebted to relators, who were wholesale merchants, and that their traveling salesman undertook to collect the claim. On finding that he could not get any money he and Jordan finally agreed that Jordan should sell him a certain lot of goods which he had on hands and which had been principally purchased of relators in satisfaction of his claim. In pursuance of this Jordan executed to relators a bill of sale for the property, and the evidence tends to show that such property *224was separated from other property in the same building or shed; that it was placed in a room in the presence and under the supervision of the salesman and locked up, the key being delivered to the salesman who afterwards delivered the key to relators’ attorney. When the constable went to make his levy he found the property locked in this room and not having a key he did not get in, but instead or lieu of getting in, he testified that he nailed boards across the door.
The whole question seems to be whether there was a sufficient change of possession under the provisions of our statute in this respect, so as to vest the property in relators as against Jordan’s other creditors. This question was quite clearly and distinctly put to the jury by instructions for either side which could not be misunderstood and which were in precise accordance with the law on the subject of possession and the kind of possession necessary in such cases. The verdict of the jury is well and amply sustained by the evidence.
Several objections were made to testimony on the ground that it was varying the terms of the. bill of sale executed by Jordan to relators. These objections were all properly overruled. . It was entirely proper for relators to show what acts of possession were had. Besides, nothing which relators showed in this respect was at all inconsistent with the bill of sale. The bill of sale in describing the goods recited that they were “stored at my livery stable.” At the end,of the description is the following: “To have and to hold the same until the said party of the second part may order them away.” This was interpreted by defendants to mean that Jordan would hold possession of the same until the relators ordered them away. But the evidence showed that it merely meant that the goods should remain in the room where they were locked, as aforesaid, until taken away by relators; the relators *225paying rent for the room. When all the evidence is considered together there is scai’cely room for question but that sufficient possession was taken by relators through their agent, and it is not easy to see how any other result than the one that did could have followed.
The judgment is affirmed.
All concur.